Exhibit 10.14

Execution Version

First Amendment to the

Amended and Restated Employment Agreement

between Altimmune, Inc. and William J. Enright

This First Amendment to the Amended and Restated Employment Agreement, effective
as of January 18, 2017 (this “Amendment”), is by and between Altimmune, Inc.
(“Altimmune”) and William J. Enright (“Enright”).

WHEREAS, Altimmune and Enright are parties to that certain Amended and Restated
Employment Agreement, dated as of December 7, 2015 (the “Existing Agreement”);

WHEREAS, Altimmune and Enright desire to amend the Existing Agreement as set
forth in this Amendment; and

WHEREAS, Section 15 of the Existing Agreement requires that any amendment to the
Existing Agreement be in a written agreement executed by Enright and the
Chairman of the Company’s Board of Directors;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. The first paragraph of the Existing Agreement is amended and restated in
its entirety to read as follows:

“This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of 7 December, 2015, by and between William J. Enright
(“Enright”) and Altimmune Inc. (f/k/a Vaxin, Inc.), a Delaware corporation
(“Altimmune”). This Agreement will become effective upon the date (the
“Effective Date”) that is the earlier to occur of one of the following (each, an
“IPO”): (x) the date of the underwriting agreement between Altimmune and the
underwriter(s) managing the initial public offering of Altimmune’s common stock,
pursuant to which such common stock is priced for the initial public offering;
and (y) the date of consummation of a transaction pursuant to which Altimmune
becomes a wholly-owned subsidiary of a corporation (“Parent”) that has a class
of securities registered under Section 12 of the Securities Exchange Act of
1934; provided that if (i) Altimmune does not complete an IPO on or prior to
June 30, 2017 or (b) Enright does not remain continuously employed by Altimmune
from the date hereof through the Effective Date, this Agreement shall be void ab
initio (i.e., it shall never take effect) and the Prior Employment Agreement (as
defined below) shall remain in full force and effect.”

 

  2. The fifth “WHEREAS” clause of the Existing Agreement is amended and
restated in its entirety to read as follows:

“WHEREAS, Altimmune and Enright both acknowledge that there is no assurance that
Altimmune will complete an IPO on or prior to June 30, 2017 or at all at any
time and that if it does not, the Effective Date will not occur and this
Agreement will not take effect; and”.



--------------------------------------------------------------------------------

  3. Section 2 of the Existing Agreement is amended and restated in its entirety
to read as follows:

“Employment Term. Unless sooner terminated as provided elsewhere in this
Agreement, Enright’s employment with Altimmune under this Agreement shall begin
on the Effective Date and end at 11:59 p.m. Eastern Time on December 31, 2018
(the “Initial Employment Period”). Commencing on January 1, 2019 and each
January 1 thereafter (the “Extension Date”), this Agreement shall automatically
renew on the terms and conditions as then in effect for additional successive
periods of one (1) year unless terminated by either party upon written notice to
the other party not less than ninety (90) days prior to the Extension Date. The
Initial Employment Period and any extension or renewal thereof shall be referred
to herein together as the “Employment Period.” Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Section 6 hereof.”

 

  4. Section 3(c) of the Existing Agreement is amended and restated in its
entirety to read as follows:

“IPO Option Award. Subject to the approval of the Committee, on the Effective
Date, Altimmune shall grant (or cause to be granted) to Enright an option to
purchase 133,395 shares of common stock (the “IPO Option”) under the Altimmune,
Inc. 2016 Omnibus Incentive Plan, an equity incentive plan of Parent, or such
other equity incentive plan in effect on the Effective Date pursuant to which
Enright is eligible to receive equity incentive awards (each, an “Equity Plan”).
The exercise price of the IPO Option shall be equal to the initial public
offering price per share of Altimmune’s common stock on the Effective Date or if
applicable, the closing price of Parent’s common stock on a national securities
exchange on the Effective Date. One hundred percent (100%) of the IPO Option
shall be unvested and unexercisable as of the Effective Date. Commencing on the
first anniversary of the Effective Date, twenty-five percent (25%) of the
unvested portion of the IPO Option shall vest and become exercisable, and the
aggregate remaining unvested portion of the IPO Option shall vest and become
exercisable in equal monthly installments over the thirty-six (36) month period
following such anniversary date. Notwithstanding the foregoing, if the
Committee, in its sole discretion, determines that the IPO was successful, 50%
of the unvested portion of the IPO Option shall immediately vest and become
exercisable. For the avoidance of doubt, the Committee shall have the sole and
absolute discretion to determine whether the IPO was successful for purposes of
the immediately preceding sentence. Other than as set forth in this
Section 3(c), the IPO Option will be governed by the terms and conditions of the
Equity Plan and the applicable stock option award agreement.”

 

  5. Section 3(d) of the Existing Agreement shall be amended by replacing the
reference to “2016 Plan” with “Equity Plan”.

 

  6. Except as expressly amended herein, the terms and conditions of the
Existing Agreement shall remain in full force and effect.

[Signature page follows]

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

ALTIMMUNE, INC.     WILLIAM J. ENRIGHT By:  

/s/ David Drutz

   

/s/ William J. Enright

Name:   David Drutz     Title:   Chairman of the Board    

 

Signature Page to First Amendment to the Employment Agreement - Enright